Name: Decision (EU) 2018/664 of the Plenary Session of the Single Resolution Board of 23 March 2017 on discharge in respect of the implementation of the budget and on the closure of the accounts of the Single Resolution Board for the financial year 2015 (SRB/PS/2017/02)
 Type: Decision
 Subject Matter: monetary economics;  budget;  accounting;  EU institutions and European civil service
 Date Published: 2018-04-30

 30.4.2018 EN Official Journal of the European Union L 110/139 DECISION (EU) 2018/664 OF THE PLENARY SESSION OF THE SINGLE RESOLUTION BOARD of 23 March 2017 on discharge in respect of the implementation of the budget and on the closure of the accounts of the Single Resolution Board for the financial year 2015 (SRB/PS/2017/02) THE SINGLE RESOLUTION BOARD IN ITS PLENARY SESSION, Having regard to Article 50(1)(b) and 63(8) of Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (1), Having regard to Article 103, 104 and 105 of the Financial Regulation of the Single Resolution Board as adopted by the Decision of the Plenary Session of 25 March 2015 (SRB/PS/2015/05) and amended by Decision of the Plenary Session of 16 March 2016 (SRB/PS/2016/13), Having regard to the Decision of the Plenary Session of 6 January 2017 establishing the procedure for the Plenary Session to give discharge to the Single Resolution Board Chair in respect of the implementation of the budget Board (SRB/PS/2017/01), Having regard to the final Annual Accounts of the Single Resolution Board for the financial year 2015 as approved in its meeting of 28 June 2016, Having regard to the Annual Activity Report of the Single Resolution Board for the financial year 2015 as adopted in its meeting of 28 June 2016, Having regard to the Court of Auditors' Annual Report comprising the statement of assurance on the reliability of the accounts and the legality and regularity of the underlying transactions and sound financial management for the financial year 2015, together with the Single Resolution Board's replies, Having regard to the Court of Auditors' Report pursuant to Article 92(4) of Regulation (EU) No 806/2014 on any contingent liabilities (whether for the Single Resolution Board, the Council, the Commission or otherwise) arising as a result of the performance by the Single Resolution Board, the Council and the Commission of their tasks under this Regulation, together with the replies of the Single Resolution Board, the Council and the Commission, HAS DECIDED TO: 1. Grant the Chair of the Single Resolution Board discharge in respect of the implementation of the Board's budget for the financial year 2015; 2. Approve the closure of the accounts of the Single Resolution Board for the financial year 2015; 3. Set out its observations in the motion below; 4. Instruct the Chair of the Single Resolution Board to notify this Decision to the Council, the Commission and the Court of Auditors, to arrange for its publication in the Official Journal of the European Union, and on the website of the SRB. Done at Brussels, 23 March 2017. For the Plenary Session of the Board SRB Plenary Session Member Frank ELDERSON (1) OJ L 225, 30.7.2014, p. 1.